In the
 United States Court of Appeals
                For the Seventh Circuit
                         ____________

No. 01-3489
ORVILLE MACKLIN,
                                               Plaintiff-Appellant,
                                v.

UNITED STATES OF AMERICA,
                                              Defendant-Appellee.
                        ____________
           Appeal from the United States District Court
               for the Eastern District of Wisconsin.
           No. 99 C 1344—J.P. Stadtmueller, Chief Judge.
                        ____________
       ARGUED JUNE 3, 2002—DECIDED AUGUST 13, 2002
                        ____________


  Before BAUER, RIPPLE and KANNE, Circuit Judges.
  RIPPLE, Circuit Judge. On November 16, 1999, Orville
Macklin (“Mr. Macklin”) filed this quiet title action against
the United States. Mr. Macklin challenged the validity of
a federal tax lien that the Internal Revenue Service (“IRS”)
had recorded against his property during August 1993.
The United States moved to dismiss the action, submit-
ting that Mr. Macklin had failed to file his claim within
the applicable statute of limitations period. The district
court agreed and granted the Government’s motion. For
the reasons set forth in the following opinion, we affirm
the judgment of the district court.
2                                                      No. 01-3489

                                 I
                        BACKGROUND
  In July 1991, the IRS imposed a sizable tax assessment
against Mr. Macklin’s son, Gerald Macklin (“Gerald”).
When the taxes remained unpaid in 1993, the IRS pro-
ceeded to federal court and obtained a ruling that reduced
the assessment to judgment. Soon after, the IRS concluded
that Gerald held a property interest in a parcel of land
located in Waukesha County, Wisconsin (“Waukesha
           1
property”). Notably, Mr. Macklin, Gerald’s father, pur-
ported to be the sole owner of the Waukesha property.
  On August 6, 1993, the IRS filed a notice of a nominee
        2
tax lien against the Waukesha property in the Register of
Deeds’ Office for Waukesha County, Wisconsin. Filed on
IRS Form 668, the notice not only identified the taxpayer
as “Orville Macklin, nominee of Gerald Macklin” but also
set forth the street address of the Waukesha property.
In a letter dated August 16, 1993, the IRS informed Mr.
Macklin of this action. A copy of the nominee lien was
enclosed with the letter. In the years that followed, Mr.
Macklin demanded on several occasions that the IRS re-
move the tax lien. The IRS denied his requests.
  On November 16, 1999, over six years after the IRS
recorded the lien, Mr. Macklin filed this action against
the United States. The complaint, which contained no
jurisdictional statement, alleged that the tax lien against

1
  The record does not reveal how the IRS reached this conclu-
sion.
2
  In the case of a nominee lien, the IRS proceeds “against an
alter ego or nominee of a delinquent taxpayer for the purposes
of satisfying the taxpayer’s obligations.” United States v. Letscher,
83 F. Supp. 2d 367, 375 (S.D.N.Y. 1999).
No. 01-3489                                                   3
                                        3
the Waukesha property was invalid. As such, Mr. Mack-
lin requested that the lien be stricken from the records of
the Register of Deeds’ Office.
  Construing Mr. Macklin’s claim as an action pursuant
to 28 U.S.C. § 2410—a provision waiving the Govern-
ment’s sovereign immunity to certain quiet title actions—
the United States moved to dismiss the complaint. Ac-
cording to the Government, Mr. Macklin had failed to
bring his action within what it deemed the applicable six-
year statute of limitations period, 28 U.S.C. § 2401(a). The
Government emphasized that this latter provision condi-
tioned the waiver of sovereign immunity found in § 2410
and barred all civil actions against the United States “un-
less the complaint is filed within six years after the
right of action first accrues.” 28 U.S.C. § 2401(a). In the Gov-
ernment’s estimation, Mr. Macklin had failed to comply
with this requirement, thereby barring his action against
                    4
the United States.
  After considering the parties’ submissions, the district
court dismissed Mr. Macklin’s action. According to the
district court, the Government correctly asserted that 28
U.S.C. § 2401(a) conditioned the waiver of sovereign
immunity found in 28 U.S.C. § 2410. Given this conclu-
sion, Mr. Macklin’s action against the Government could
proceed no further. In particular, the district court noted



3
  Mr. Macklin submitted that the underlying tax assessment
against Gerald was without merit, rendering the lien invalid. He
also alleged that neither he nor Gerald had received adequate
notice that the lien would be filed against the Waukesha prop-
erty.
4
 In response to the Government’s motion to dismiss, Mr.
Macklin filed a motion for summary judgment.
4                                                No. 01-3489

that Mr. Macklin’s claim accrued on August 6, 1993, the
date on which the IRS filed the nominee lien on the
Waukesha property. Having filed his complaint six
years after this event, November 16, 1999, Mr. Macklin
brought his claim outside the applicable statute of lim-
itations period, rendering his action time-barred.


                             II
                       DISCUSSION
  Mr. Macklin submits that he properly invoked the waiver
of sovereign immunity embodied in 28 U.S.C. § 2410,
thereby allowing his quiet title action against the United
States to proceed. To maintain a viable claim against the
United States in federal court, a party must satisfy two
requirements. In particular, the plaintiff not only must
identify a statute that confers subject matter jurisdiction
on the district court but also a federal law that waives
the sovereign immunity of the United States to the cause
of action. See Harrell v. United States, 13 F.3d 232, 234
(7th Cir. 1993); Arford v. United States, 934 F.2d 229, 231
(9th Cir. 1991). Failure to satisfy either requirement man-
dates the dismissal of the plaintiff’s claim.


                             A.
  Because the parties’ jurisdictional statements to this court
prove problematic, we must consider whether Mr. Macklin
has satisfied his initial obligation: identifying a federal
statute that conferred subject matter jurisdiction on the
No. 01-3489                                                      5
                                           5
district court over this type of action. The parties operate
on the premise that 28 U.S.C. § 2410 serves not only as
a waiver of sovereign immunity but also as a grant of
                                                      6
subject matter jurisdiction on the district courts. This
provision does not serve this dual purpose. “All [§ 2410]
does is waive sovereign immunity. It does not authorize
quiet title suits; it does not confer federal jurisdiction
over them; it merely clears away the obstacle that sov-
ereign immunity would otherwise place in the path of
such a suit.” Harrell, 13 F.3d at 234. Simply put, the par-
ties, particularly the plaintiff, have failed to identify in
their pleadings or briefs to this court a federal statute
that conferred subject matter jurisdiction on the district
court over this quiet title action.

5
  Federal courts “have an obligation—regardless of the argu-
ments advanced to them by the parties—to assure themselves
of their own jurisdiction.” Kelly v. United States, 29 F.3d 1107,
1113 (7th Cir. 1994).
6
  Before this court, Mr. Macklin also premised the district
court’s subject matter jurisdiction on 28 U.S.C. § 1346(f). How-
ever, that grant of jurisdictional authority is inapplicable to
the present case. Under 28 U.S.C. § 1346(f), the “district courts
shall have exclusive original jurisdiction of civil actions under
[28 U.S.C.] section 2409a to quiet title to an estate or interest
in real property in which an interest is claimed by the United
States.” 28 U.S.C. § 1346(f). In turn, 28 U.S.C. § 2409a waives the
sovereign immunity of the United States in civil actions “to
adjudicate a disputed title to real property in which the United
States claims an interest, other than a security interest or water
rights.” 28 U.S.C. § 2409a. Indeed, the provision states that “this
section does not . . . apply to or affect actions which may be or
could have been brought under section[ ] . . . 2410 of this title.”
Id. Because Mr. Macklin’s claim is an action pursuant to § 2410,
rather than § 2409a, the jurisdictional grant found in 28 U.S.C.
§ 1346(f) is inapplicable to his action.
6                                               No. 01-3489

  We have noted, however, that “[a] court’s discretion
to dismiss for lack of subject matter jurisdiction when
the plaintiff could have pleaded the existence of jurisdic-
tion and when in fact such jurisdiction exists, should be
exercised sparingly.” Hoefferle Truck Sales, Inc. v. Divco-
Wayne Corp., 523 F.2d 543, 549 (7th Cir. 1975). In this case,
the contents of Mr. Macklin’s complaint indicate that
jurisdiction was proper under 28 U.S.C. § 1340—a statute
conferring original jurisdiction on the district courts in
any action arising under the internal revenue laws of the
United States. See 28 U.S.C. § 1340. In particular, through
his complaint, Mr. Macklin alleged that “numerous de-
fects in the lien and lien filing procedures” rendered the
tax lien on the Waukesha property invalid. R.13. Federal
law, specifically provisions of the federal Internal Revenue
Code and its accompanying regulations, dictates the
form and content of a federal tax lien. See United States
v. Union Cent. Life Ins. Co., 368 U.S. 291, 294-95 (1961);
Griswold v. United States, 59 F.3d 1571, 1578 n.15 (11th
Cir. 1995); TKB Int’l, Inc. v. United States, 995 F.2d 1460,
1464 (9th Cir. 1993); see also infra footnote 8. Consequent-
ly, despite the defects in the parties’ jurisdictional state-
ments, Mr. Macklin’s claim satisfies the requirements of
28 U.S.C. § 1340.


                             B.
  Turning to the second requirement, the district court
concluded that, because Mr. Macklin filed an untimely
complaint, he failed to invoke properly the waiver of
sovereign immunity contained in 28 U.S.C. § 2410. Mr.
Macklin contests this conclusion. In particular, he empha-
sizes that the text of § 2410 neither references nor con-
tains a statute of limitations period. Based on this omis-
sion, he theorizes that quiet title actions may be brought
No. 01-3489                                                     7

against the United States at any time. In response, the Gov-
ernment asserts that 28 U.S.C. § 2401(a), a catch-all stat-
ute of limitations provision, conditions 28 U.S.C. § 2410’s
waiver of sovereign immunity.


                               1.
  It is axiomatic that the United States as sovereign can-
not be sued without its consent. See United States v. Dalm,
494 U.S. 596, 608 (1990). If the Government does waive its
sovereign immunity, it alone dictates the terms and con-
ditions on which it may be sued. Consequently, depend-
ing upon the statute at issue, a plaintiff may have to sat-
isfy certain technical pleading requirements, see 28 U.S.C.
§ 2410(b), to waive his right to a jury trial, see 28 U.S.C.
§ 2402, or to file his claim within an applicable statute
of limitations period, see 28 U.S.C. § 2409a(g), to invoke
properly the United States’ waiver of sovereign immunity.
   Under 28 U.S.C. § 2410, Congress has waived the Gov-
ernment’s sovereign immunity to a limited class of civil
actions. In particular, § 2410 provides in part: “[T]he United
States may be named a party in any civil action or suit
in any district court, or in any State court having jurisdic-
tion of the subject matter to quiet title to . . . real or person-
al property on which the United States has or claims a
mortgage or other lien.” 28 U.S.C. § 2410(a)(1). As with oth-
er statutory waivers of sovereign immunity, § 2410 places
certain conditions on the Government’s consent to suit.
For instance, if the quiet title action involves a federal
tax lien, “the complaint or pleading shall include the
name and address of the taxpayer whose liability created
the lien and, if a notice of the tax lien was filed, the iden-
tity of the internal revenue office which filed the notice,
8                                                 No. 01-3489
                                                          7
and the date and place such notice of lien was filed.” 28
U.S.C. § 2410(b). As Mr. Macklin notes, the text of § 2410
does not contain one common condition to a waiver of
sovereign immunity, a statute of limitations period.
  However, within the chapter containing § 2410, Congress
created a general statute of limitations provision that
governs civil actions filed against the United States. Of-
ten termed a catch-all statute of limitations provision, 28
U.S.C. § 2401(a) provides: “Except as provided by the
Contract Disputes Act of 1978, every civil action com-
menced against the United States shall be barred unless
the complaint is filed within six years after the right of
action first accrues.” 28 U.S.C. § 2401(a). The federal courts
have applied this limitations period to a wide variety of
actions against the Government, including claims aris-
ing under the Administrative Procedure Act, Wind River
Mining Corp. v. United States, 946 F.2d 710, 712-13 (9th
Cir. 1991); see also Vill. of Elk Grove v. Evans, 997 F.2d 328,
331 (7th Cir. 1993), the Freedom of Information Act,
Spannaus v. U.S. Dep’t of Justice, 824 F.2d 52, 55 (D.C. Cir.
1987), and even state contract law, see Victor Foods, Inc.
v. Crossroads Econ. Dev. of St. Charles County, Inc., 977
F.2d 1224, 1226 (8th Cir. 1992) (dismissing action against
Small Business Administration for failure to comply with
limitations period in § 2401(a)). Indeed, as one court ob-
served, “the words ‘every civil action’ mean what they


7
  Mr. Macklin’s complaint in this case failed to satisfy these
pleading requirements. Indeed, the Government noted this defi-
ciency in its motion to dismiss; yet, Mr. Macklin has never
taken any action to amend the deficiencies in his pleadings. We
note that this deficiency, standing alone, would support the
dismissal of his action against the United States. See Dahn v.
United States, 127 F.3d 1249, 1251 (10th Cir. 1997).
No. 01-3489                                                           9

say . . . [.] § 2401(a) applies to all civil actions whether legal,
equitable or mixed.” Spannaus, 824 F.2d at 55.
  The plain terms of § 2410 contemplate that the United
States is amenable to “any civil action or suit” seeking to
quiet title to property in which the Government has
an interest. Mr. Macklin’s claim is unquestionably a civil
action against the United States, rendering 28 U.S.C.
§ 2401(a) applicable to this action. Moreover, as a matter
of statutory construction, it is sensible for § 2401(a) to
provide the applicable limitations period for § 2410.
Both are located in the same statutory chapter addressing
the United States as a party to an action. As such, we
conclude that 28 U.S.C. § 2401(a) provides the applicable
statute of limitations period for actions filed against the
United States under 28 U.S.C. § 2410. See Miller v. Tony
& Susan Alamo Found., 134 F.3d 910, 915 (8th Cir. 1998)
(stating that limitations period in 28 U.S.C. § 2401(a)
governs actions under 28 U.S.C. § 2410); Fid. & Deposit Co.
of Maryland v. City of Adelanto, 87 F.3d 334, 335 n.2 (9th
Cir. 1996) (same); Nesovic v. United States, 71 F.3d 776,
778 (9th Cir. 1995) (same).
  Mr. Macklin brought this action against the United States
over six years after his cause of action accrued. In particular,
during August 1993, the IRS not only filed a notice of
federal tax lien against the Waukesha property in the Reg-
                                                    8
ister of Deeds’ Office for Waukesha County but also


8
   Mr. Macklin submits that the lien was not properly filed
because its form and content failed to conform to Wisconsin law.
This contention is without merit. It is well-settled that federal,
not state law, governs the form and content of a federal tax
lien. See United States v. Union Cent. Life Ins. Co., 368 U.S. 291, 294-
95 (1961). Federal regulations provide that a federal tax lien
                                                         (continued...)
10                                                  No. 01-3489

notified Mr. Macklin of its actions in writing. Yet, he did
not commence this action until November 1999, six years
after his claim accrued. Absent applicability of some toll-
ing or accrual doctrine to this case, Mr. Macklin failed to
                                                      9
file his claim within § 2401(a)’s limitations period.


                               2.
  Despite failing to file his complaint within six years
of when the cause of action accrued, Mr. Macklin asserts
that his claim remains timely. More precisely, Mr. Macklin
submits that equitable tolling or the continuing wrong
doctrine save his otherwise time-barred claim. The Govern-
ment contests the applicability of either principle to this
case.


8
  (...continued)
on real property shall be filed on “Form 668, ‘Notice of Federal
Tax Lien Under Internal Revenue Laws.’ ” Treas. Reg. 301.6323(f)-
1(d). Indeed, the provision further states:
     Such notice is valid notwithstanding any other provision of
     law regarding the form or content of a notice of lien. For
     example, omission from the notice of lien of a description
     of the property subject to the lien does not affect the va-
     lidity thereof even though State law may require that the
     notice contain a description of the property subject to the
     lien.
Id. Mr. Macklin does not dispute that the lien complied with the
requirements of this regulation or Form 668.
9
  In his brief to this court, Mr. Macklin implicitly concedes this
point. See Appellant’s Br. at 22 (“In any event, if in fact the
court finds that the limiting provisions contained in § 2401(a)
apply, the time limitation provided by the statute was equitably
tolled . . . .”).
No. 01-3489                                                    11

                               a.
  We first turn to Mr. Macklin’s contention that § 2401(a)
is subject to equitable tolling. Although this statutory
provision conditions § 2410’s limited waiver of sovereign
immunity, the Supreme Court has made clear that “the
same rebuttable presumption of equitable tolling applic-
able to suits against private defendants should also apply
to suits against the United States.” Irwin v. Dep’t of Vet-
erans Affairs, 498 U.S. 89, 96 (1990). Because this rule
merely establishes a presumption, “Congress . . . may
                                           10
provide otherwise if it wishes to do so.” Id. Simply put,
in assessing the doctrine’s applicability to a particular ac-
tion against the United States, we must inquire: “Is there
good reason to believe that Congress did not want the
equitable tolling doctrine to apply?” United States v.
Brockamp, 519 U.S. 347, 350 (1997) (emphasis in original).
  Irwin’s progeny provides guidance as to the factors
indicative of when equitable tolling should not apply to
an action against the United States. In United States v.
Brockamp, 519 U.S. 347 (1997), a taxpayer, relying on Ir-
win, submitted that Section 6511 of the Internal Revenue
      11
Code was subject to equitable tolling. The Supreme Court
rejected the taxpayer’s position, concluding that there
were “strong reasons for answering Irwin’s question in
the Government’s favor.” Brockamp, 519 U.S. at 350. In
reaching this conclusion, the Supreme Court emphasized


10
   Nevertheless, Irwin also reaffirmed that a time restriction on
suit against the Government “is a condition to the waiver of
sovereign immunity and thus must be strictly construed.” Irwin
v. Dep’t of Veterans Affairs, 498 U.S. 89, 94 (1990).
11
  Section 6511 established a limitations period for filing tax re-
fund claims.
12                                               No. 01-3489

several factors, including: the emphatic and technical
language of the provision’s time limits; “the iteration of
the limitations in both procedural and substantive forms”;
and the explicit exceptions to the provision’s basic limita-
tions period. Brockamp, 519 U.S. at 351-52. Similarly, in
United States v. Beggerly, 524 U.S. 38 (1998), the Court
concluded that equitable tolling did not apply to actions
brought under the Quiet Title Act (“QTA”), 28 U.S.C.
§ 2409a. In particular, the Court noted that the statute:
had a built in tolling provision; contained a lengthy, twelve-
year statute of limitations period; and dealt with the own-
ership of land. See Beggerly, 524 U.S. at 49.
  Relying on the guideposts set forth in these cases, the
Government urges us to conclude that equitable tolling
does not apply to § 2401(a). In particular, the Govern-
ment notes several similarities between this provision
and the statutes at issue in Brockamp and Beggerly. The
United States observes that § 2401(a), like the QTA, al-
ready provides a generous statute of limitations provision
for plaintiffs. In addition, § 2401(a) contains a tolling pro-
vision that establishes special rules for those “under legal
disability or beyond the seas at the time the claim accrues.”
28 U.S.C. § 2401(a). Moreover, Mr. Macklin’s claim con-
cerns land burdened by a federal tax lien—a special type
of security interest subject to the intricacies of the Inter-
nal Revenue Code. At the same time, in contrast to the
statutes at issue in Brockamp and Beggerly, § 2401(a) is a
catch-all statute of limitations provision that is largely
devoid of nuance.
  Because Mr. Macklin has failed to establish a case for
equitable tolling in this action, we decline to address
whether Congress would not want the doctrine to apply
to 28 U.S.C. § 2401(a). See, e.g., LaBonte v. United States,
No. 01-3489                                                     13

233 F.3d 1049, 1053 (7th Cir. 2000) (declining to decide
applicability of equitable estoppel in a wrongful tax levy
action because it was clear plaintiff was not entitled to
the remedy); Flight Attendants Against UAL Offset (FAAUO)
v. Comm’r of Internal Revenue, 165 F.3d 572, 577 (7th Cir.
1999) (“Because the association has failed to make a case
for equitable tolling, we need not decide (as the parties
invite us to do) whether the doctrine may ever be invoked
in a federal tax case.”). “The doctrine of equitable tolling
permits a prospective plaintiff to delay filing suit beyond
the statute of limitations if despite due diligence on his
part he cannot obtain the information he needs in order to
determine, in time to sue within the deadline, whether he
has a claim on which a suit can be founded.” Flight Atten-
dants Against UAL Offset (FAAUO), 165 F.3d at 575. In
this case, Mr. Macklin had information sufficient to main-
tain his action as early as August 1993. At that time, the
Government informed Mr. Macklin via letter that it had
filed a nominee lien on the Waukesha property. Even if
the filing had not given adequate notice, this letter would
have provided a reasonable person with sufficient infor-
mation to recognize that he had a potential quiet title
action against the United States. Simply put, other than
his own conclusory statements, Mr. Macklin has prof-
                                                          12
fered no evidence that the doctrine applies in this case.


12
  In some sense, Mr. Macklin appears to raise an equitable
estoppel, rather than an equitable tolling argument. In particular,
in his opening brief, he notes that he had entered negotiations
with the Government concerning the possible removal of the
tax lien from the Waukesha property. Although Mr. Macklin
never elaborated on the point, his opening brief intimates
that these negotiations dissuaded him from filing his action.
However, in his reply brief, Mr. Macklin specifically disa-
                                                    (continued...)
14                                                No. 01-3489

                              b.
   We also must reject Mr. Macklin’s contention that the
continuing violation doctrine applies to this case. Unlike
tolling principles, this doctrine is not equitable in nature;
rather, it is “best characterized as a doctrine governing
the accrual of a claim.” Pitts v. City of Kankakee, 267 F.3d
592, 595 (7th Cir. 2001); see Heard v. Sheahan, 253 F.3d
316, 319 (7th Cir. 2001). In general terms, this doctrine
permits a plaintiff in certain circumstances to reach back
to the beginning of a claim “even if that beginning lies
outside of the statutory period.” Heard, 253 F.3d at 319.
For instance, if the injury becomes apparent only in light
of later events or if it is unreasonable “to require or even
permit [the plaintiff] to sue separately over every inci-
dent of the defendant’s unlawful conduct,” a continuing vi-
olation theory may render the action timely. Id. However,
if a single incident merely produces a lingering injury, the
doctrine generally may not be invoked to save an other-
wise stale claim. See id. In this case, Mr. Macklin knew of
the lien in August 1993; nothing prevented him from
recognizing the potential injury at that time, nor would later
events provide any greater insight into his possible cause
of action. Rather, Mr. Macklin merely notes the lingering
injury of a single alleged wrong, the filing of the tax lien.
The continuing violation doctrine has no applicability in
such cases. See, e.g., Pitts, 267 F.3d at 595 (finding no con-
tinuing violation when city erected sign stating “Slum


12
  (...continued)
vowed any reliance on the doctrine of equitable estoppel, stat-
ing that he “purposefully opts for using the doctrine of equi-
table tolling as opposed to the related theory of equitable
estoppel.” Appellant’s Reply Br. at 8 n.5. Consequently, he has
waived this argument.
No. 01-3489                                               15

Property” on the plaintiff’s lawn); Nesovic v. United States,
71 F.3d 776, 778 (9th Cir. 1995) (finding no continuing
violation in Government’s decision to file a tax lien on the
plaintiff’s property). Simply put, neither of these doc-
trines saves Mr. Macklin’s time-barred claim. Consequent-
ly, the district court properly dismissed this action.


                        Conclusion
  Mr. Macklin failed to file his action against the United
States within the applicable statute of limitations period.
Accordingly, we affirm the dismissal of his action.
                                                  AFFIRMED

A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                    USCA-97-C-006—8-13-02